IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,104-01




EX PARTE JAMES ROLAND MCALLISTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D000333-R IN THE 260TH DISTRICT COURT
FROM ORANGE COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to ten years’ imprisonment.   
            Applicant contends, among other things, that counsel rendered ineffective assistance because
he failed to timely file a notice of appeal. On August 25, 2010, we remanded this application for
findings of fact and conclusions of law. On remand, counsel stated in a sworn affidavit that
Applicant did not tell him that he wanted to appeal his conviction. The trial court made findings of
fact and conclusions of law, but it made no findings as to whether counsel’s affidavit is credible. 
            The trial court shall make further findings as to whether counsel’s affidavit is credible. The
trial court shall also make any other findings of fact and conclusions of law that it deems relevant
and appropriate to the disposition of Applicant’s claim for habeas corpus relief.
            This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. Any extensions of time shall be
obtained from this Court. 
Filed: January 12, 2011
Do not publish